Case 5:20-cv-05020-ELW Document 15               Filed 11/13/20 Page 1 of 3 PageID #: 781




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                 FAYETTEVILLE DIVISION


  JEAN JACQUES LEVY                                                               PLAINTIFF

  v.                                  CIVIL NO. 20-cv-05020

  ANDREW SAUL, Commissioner                                                       DEFENDANT
  Social Security Administration

                                  MEMORANDUM OPINION

           Plaintiff, Jean Jacques Levy, brings this action under 42 U.S.C. § 405(g), seeking

  judicial review of a decision of the Commissioner of Social Security Administration

  (Commissioner) denying his claim for a period of disability, disability insurance benefits

  (“DIB”) and supplemental security income (“SSI”) benefits under the provisions of Titles II

  and XVI of the Social Security Act (the “Act”). In this judicial review, the Court must

  determine whether there is substantial evidence in the administrative record to support the

  Commissioner’s decision. See 42 U.S.C. § 405 (g).

           Plaintiff protectively filed his applications for DIB and SSI on November 9, 2017. (Tr.

  12). In his applications, Plaintiff alleged disability beginning on May 30, 2015, due to: lower

  back issues with a history of surgery, spots on his liver and lungs, migraines, acid reflux, and

  leg pain. (Tr. 12, 215). An administrative hearing was held on June 10, 2019, at which Plaintiff

  appeared with counsel and testified. (Tr. 34-56). A vocational expert (“VE”) also testified.

  (Id.).

           On July 22, 2019, the ALJ issued an unfavorable decision. (Tr. 9). The ALJ found that

  during the relevant time period, Plaintiff had an impairment or combination of impairments

  that were severe: disorder of the back, migraines, and obesity. (Tr. 14-17). However, after


                                                  1
Case 5:20-cv-05020-ELW Document 15                 Filed 11/13/20 Page 2 of 3 PageID #: 782




  reviewing all of the evidence presented, the ALJ determined that Plaintiff’s impairments did

  not meet or equal the severity of any impairment listed in the Listing of Impairments found in

  20 CFR Part 404, Subpart P, Appendix 1. (Tr. 17). The ALJ found that Plaintiff retained the

  residual functional capacity (RFC) to perform light work as defined in 20 CFR 404.1567(b)

  and 416.967(b) except he can occasionally climb, balance, crawl, kneel, stoop, and crouch. (Tr.

  17-25).

            The ALJ found Plaintiff would be unable to perform any of his past relevant work.

  (Tr. 25-26). With the help of a vocational expert, the ALJ then determined that Plaintiff could

  perform the representative occupations of cashier II, marker, or sales attendant. (Tr. 26-27).

  The ALJ found Plaintiff was not disabled from May 30, 2015, through the date of his decision.

  (Tr. 27).

            Subsequently, Plaintiff filed this action. (Doc. 3). This case is before the undersigned

  pursuant to the consent of the parties. (Doc. 7). Both parties have filed appeal briefs, and the

  case is now ready for decision. (Docs. 13, 14).

            This Court’s role is to determine whether the Commissioner’s findings are supported

  by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F. 3d 576, 583 (8th

  Cir. 2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable

  mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

  be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

  F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

  supports the Commissioner’s decision, the Court may not reverse it simply because substantial

  evidence exists in the record that would have supported a contrary outcome, or because the

  Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th



                                                   2
Case 5:20-cv-05020-ELW Document 15               Filed 11/13/20 Page 3 of 3 PageID #: 783




  Cir. 2001). In other words, if after reviewing the record, it is possible to draw two inconsistent

  positions from the evidence and one of those positions represents the findings of the ALJ, the

  decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

         Plaintiff brings three points on appeal: 1) Whether the ALJ erred in his analysis of

  Plaintiff’s subjective complaints of pain; 2) Whether the ALJ erred in finding Plaintiff retained

  the RFC to perform a limited range of light work; and 3) Whether the ALJ erred by failing to

  fully and fairly develop the record. (Doc. 13). The Court has reviewed the entire transcript and

  the parties’ briefs. For the reasons stated in the ALJ’s well-reasoned opinion and in the

  Government’s brief, the Court finds Plaintiff’s arguments on appeal to be without merit and

  finds the record as a whole reflects substantial evidence to support the ALJ’s decision.

  Accordingly, the ALJ’s decision is hereby summarily affirmed and Plaintiff’s Complaint is

  dismissed with prejudice. See Sledge v. Astrue, 364 Fed. Appx. 307 (8th Cir. 2010)(district

  court summarily affirmed the ALJ).

         IT IS SO ORDERED this 13th day of November 2020.

                                                /s/ Erin L. Wiedemann
                                                HON. ERIN L. WIEDEMANN
                                                UNITED STATES MAGISTRATE JUDGE




                                                  3
